In the United States Court of Federal Claims
                                      OFFICE OF SPECIAL MASTERS
                                               No. 07-046V
                                           (Not to be published)


*************************
                                    *
DIANE DAVIS and                     *
ANDREW DAVIS,                       *
as parents of J.D., a minor,        *
                                    *
                       Petitioners, *
                                    *                                     Filed: May 27, 2015
                v.                  *
                                    *                                     Decision on Attorneys’
SECRETARY OF HEALTH AND             *                                     Fees and Costs
HUMAN SERVICES                      *
                                    *
                       Respondent.  *
                                    *
*************************




                             DECISION (ATTORNEYS’ FEES AND COSTS)
        In this case under the National Vaccine Injury Compensation Program,1 I issued a
Decision on April 20, 2015. On May 22, 2015, the parties filed a Stipulation Regarding Final
Attorneys’ Fees and Costs in this matter.2 The parties’ stipulation requests a total payment of
$5,407.37, representing attorneys’ fees and costs of $5,157.37, and $250.00 of costs expended by
Petitioners.
        I find that this Petition was filed and pursued in good faith and with a reasonable basis.
Thus, an award for fees and costs is appropriate at this time, pursuant to 42 U.S.C. § 300aa-15(b)
and (e)(1). Further, the proposed amounts seem reasonable and appropriate. Accordingly, I
hereby award the following attorneys’ fees and costs pursuant to 42 U.S.C. § 300aa-15(b) and
(e)(1):




1
    The applicable statutory provisions defining the program are found at 42 U.S.C. § 300aa-10 et seq. (2006).

2
 I note that the parties’ Stipulation includes a discussion of respondent’s statutory objection to “interim fees” in
general. (see footnote 1.) Since this Decision does not involve “interim fees,” there is no need to discuss that issue.
         •        a lump sum of $5,157.37, in the form of a check payable jointly to petitioners
                  and petitioners’ counsel, Patricia Finn, on account of services performed by
                  counsel’s law firm.
         •        a lump sum of $250.00, in the form of a check payable to petitioners,
                  which represents petitioners’ own litigation expenses in this case.
       In the absence of a timely-filed motion for review filed pursuant to Appendix B of the
Rules of the U.S. Court of Federal Claims, the clerk of the court shall enter judgment in
accordance herewith.3

IT IS SO ORDERED
                                                                             /s/ George L. Hastings, Jr.
                                                                                 George L. Hastings, Jr.
                                                                                 Special Master




3
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice renouncing the
right to seek review.